Citation Nr: 1147409	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  04-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for a right hip disability.

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve.  She had active duty for training (ACTDUTRA) from April 1998 to June 1998 and from June 2000 to August 2000.  She also presumably had other various periods of ACTDUTRA as well as periods of inactive duty for training (INACTDUTRA).  The Veteran additionally had active duty service from September 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter previously came before the Board in January 2007, at which time it was remanded for additional development.  

Most of this development applicable to the first issue on appeal fully or substantially has been completed.  To this extent, adjudication on the merits of this issue now can occur.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  To the extent that the additional development applicable to the first issue on appeal has not been completed in full or even substantially, no detriment to the Veteran arises.  The benefit sought with respect to this issue indeed is granted in the adjudication on the merits herein.  There thus is no need for another remand under the aforementioned caselaw.

Found herein is that the development applicable to the second and third issues on appeal, entitlement to service connection for a right hip disability and for a right knee disability, is deficient.  These issues once again are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


The issue of entitlement to service connection for a left knee disability has been raised by the record in a March 2007 statement.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), which in this case also is the RO.  The Board therefore does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence shows that the Veteran's low back disability is related to her service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.3.09, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for a low back disability.  This constitutes a grant of the benefit sought with respect to the first issue on appeal.  Accordingly, any errors committed regarding the duty to notify or the duty to assist for this issue were harmless and will not be discussed.  




II.  Service Connection

The Veteran has asserted two theories of entitlement regarding a low back disability.  First, she contends she has such a disability as a result of in-service fall.  Second, she contends she has such a disability as a result of her feet disabilities.

At the outset, the Board notes that a "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The effect of the distinction between active duty versus ACTDUTRA and INACTDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACTDUTRA and/or INACTDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  This case involves a Veteran because, although specific periods of ACTDUTRA and presumably other periods of ACTDUTRA as well as INACTDUTRA were completed, one period of active duty service also was completed.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.


Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.



Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatment records document the following.  The Veteran's back was determined to be normal upon clinical evaluation in March 1998.  "Copy of medical record considered in profile informing of" a history "of ... back pain since military basic training" which is symptomatic was referenced upon clinical evaluation in March 1999.  Persistent back pain was cited as the cause of a temporary medical disqualification from scheduled ACTDUTRA that same month.  

The Veteran's back was determined to be normal upon clinical evaluation in March 2000 and July 2001.  In November 2001, she complained of low back pain for the previous 5 days.  A pregnancy test was negative.  In March 2002, the Veteran was seen for plantar fasciitis status post heel injection.  Crutches were provided to aid with walking.  No service separation examination is of record.

In her July 2002 claim, the Veteran stated that a military physician put her on crutches and that she fell down stairs as a result of using them.  She noted having backaches.

The Veteran indicated in an October 2002 statement that the problems with her feet were creating lower back problems.  Specifically, she reported pain.

A VA spine examination was performed in November 2002.  The Veteran reiterated that she fell down stairs while using crutches during service and complained of intermittent low back pain.  Tenderness to palpation and decreased range of motion but no spasms were noted upon physical assessment.  X-rays taken on an unspecified date showed no vertebral pathology but straightening of lumbar lordosis suggestive of paravertebral muscle spasm.  No diagnosis was rendered, as the medical examiner determined that there was no low back pathology.

Service connection for right plantar fasciitis and for left plantar fasciitis was granted effective May 18, 2002, the day after the Veteran's separation from active duty service, in a May 2003 rating decision.  

Dr. C.R. stated that the Veteran has complained of low back pain in a March 2004 letter.  Dr. C.R. also stated that physical assessment was positive for curvature of the spine and that X-rays showed scoliosis as well as sacralization of L5-S1.

In an early 2004 treatment record from Dr. F.S., an illegible condition affecting the L5-S1 area of the low back was listed among personal past history.  A February 2005 letter from Dr. F.S. discussed chronic low back pain.

VA treatment records, which are dated from early 2004 to late 2008, generally reveal the Veteran's frequent reports of low back pain and a report of stiffness.  These records also generally reveal some findings of pain upon touch and decreased range of motion.  Finally, they generally reveal a diagnosis of chronic low back pain, mention of a back disc disorder, and suspicion of fibromyalgia/unexplained symptoms of musculoskeletal nature.

Particular VA treatment records additionally reflect the following.  The Veteran's report that she fell down stairs during service in 2002 as a result of being placed on crutches due to her feet was set forth in March 2004, June 2004, and April 2006.  Her report of low back pain that started during basic training further was set forth in June 2004 and April 2006.  Referenced on this later date were 2004 X-rays showing mild convexity towards the left which might represent a scoliosis or might be related to spasm and mild spondylosis.  Also referenced was magnetic resonance imaging (MRI) which was normal.  Low back pain beginning in 1999 was reported by the Veteran in August 2006.

2008 treatment records from Dr. D.S. contain the Veteran's complaint of lumbar and thoracic back pain.



Another VA spine examination was conducted in April 2009.  The Veteran reiterated that she fell down stairs while using crutches during service and accordingly complained of low back pain since service.  Upon physical assessment, abnormal gait, tenderness, and decreased as well as painful range of motion were found.  Spasms were not present.  The 2002 X-rays were noted.  Lumbar strain was diagnosed.  The medical examiner opined that this condition is at least as likely as not related to the fall the Veteran had in 2002 "as seen in [the] claim[s] folder and X[-]rays taken that year."

In a statement dated in April 2009 and received by VA in May 2009, the Veteran described lower back pain since 1999.

The Board finds based on the above that entitlement to service connection for a low back disability is warranted.  Each of the requirements for establishing general direct service connection has been met.

Satisfaction of the general direct service connection requirement of a current disability occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  No low back disability was diagnosed upon VA spine examination in November 2002, a few months after the Veteran filed her claim in July 2002.  It was found that there was no low back pathology.  However, tenderness and decreased range of motion was shown upon physical assessment and 2002 X-rays showing lumbar lordosis suggestive of paravertebral muscle spasm were reviewed.  

Chronic low back pain was diagnosed in VA treatment records dated from early 2004 to late 2008.  "Pain alone . . . does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, the pain is attributable to abnormalities found upon diagnostic testing.  2004 VA X-rays showed mild convexity towards the left which might represent a scoliosis or might be related to spasm and mild spondylosis.  2004 private X-rays showed scoliosis and sacralization of L5-S1.  

Mention of a back disc disorder was made in addition to a diagnosis of chronic low back pain in the aforementioned VA treatment records.  An illegible condition affecting the L5-S1 area of the low back was noted in a contemporaneous private treatment record.  Further, lumbar strain was diagnosed at the April 2009 VA spine examination.  

It follows from all of the above that the Veteran persistently has had a low back disability continuing through the present.  The next question is whether she injured her low back during service.

Service treatment records reveal that clinical evaluation of the Veteran's back was normal in March 1998, March 2000, and July 2001.  Yet these records additionally include a complaint of low back pain in November 2001.  Although not specific to the low back, they further include findings of a history of back pain and persistent back pain in March 1999.  An in-service back, to include low back, injury therefore has been established.

The Veteran undisputedly was provided with crutches due to her plantar fasciitis because a March 2002 service treatment record documents this to be the case.  She is competent to indicate that she fell down stairs injuring her low back during service, presumably in or after March 2002, as a result of using crutches because such an event is within her personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed and is within the realm of his/her personal knowledge).  

Service treatment records are silent with respect to such an event.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  

The Veteran is interested/self-interested given that a favorable outcome will result in monetary compensation.  Yet no conflicting or inconsistent statements are of record.  At no point since she filed her July 2002 claim, which was only 2 months after her discharge and only 4 months after crutches were provided to her during service, has the Veteran wavered in indicating that she had an in-service fall down stairs with resultant low back injury.  Facial implausibility further is not an issue.  The Board indeed concludes it is entirely possible that the use of crutches around the top of stairs would cause one to fall down them which in turn would cause a low back injury.  Weighing these factors, the Veteran is found to be not only competent but also credible in stating that she fell down stairs and injured her low back during service.

All that remains is a determination on whether the Veteran's current low back disability is related to her in-service back symptoms, to include a low back injury.  A positive etiology opinion exists in this latter regard.  Specifically, the examiner who conducted the April 2009 VA spine examination opined that it is at least as likely as not that the Veteran's diagnosed low back condition is related to the fall she had in 2002.  The medical examiner indicated that his review of the claims file and 2002 X-rays led to this opinion.  At least some rationale for it therefore is found.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (each holding that a medical opinion must be supported by analysis, reasoning, or rationale to be entitled to probative value).  Nothing more is required.  As such, a nexus between the Veteran's current low back disability and an in-service incident or injury is found.


Each of the general requirements having been satisfied, direct service connection for a low back disability is granted without relying on the benefit of the doubt.  Proceeding to consider whether direct service connection under a different theory of entitlement or whether presumptive service connection also is warranted for this disability is unnecessary given this determination.


ORDER

Service connection for a low back disability is granted.


REMAND

The issues of entitlement to service connection for a right hip disability and entitlement to service connection for a right knee disability unfortunately must be remanded again.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, if VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

Service treatment records document the following.  The Veteran's lower extremities were found to be normal upon clinical evaluation in March 1998.  She complained of a swollen right knee in early May 1998.  Compression tests were positive.  No legible findings diagnosis was made at that time.  In late May 1998, the Veteran complained of right knee pain and lower leg edema for the previous week.  Compression tests were positive, but no swelling or instability was found.  There was tenderness as well as mild pitting edema of the lower leg and ankle.  Right iliotibial band syndrome (ITBS) and right lower extremity edema were diagnosed.  

"Copy of medical record considered in profile informing of" a history "of chronic lower ext[remity] ... pain since military basic training" which is symptomatic was referenced upon clinical evaluation in March 1999.  This was noted to render the Veteran unable to perform her military duties.  Her knees were similarly noted to render her unable to participate in annual physical fitness testing in May 1999.  In July 1999, the Veteran reported right knee pain as well as laxity.  A temporary profile was issued.  

A history of knee ITBS which had fully recovered/been fully cured and was asymptomatic/without complications was noted in March 2000.  The Veteran's lower extremities were found to be normal upon clinical evaluation at that time.  Specifically, there were no deformities, no pain, no swelling, and good range of motion.  Drs. E.T. and B.S. indicated in October 2000 that the Veteran was found to have an illegible condition of the knees preventing her from performing work, however.  

In July 2001, her lower extremities were found to be normal upon clinical evaluation.  Her ITBS was described as stable.  The Veteran was seen for plantar fasciitis status post heel injection in March 2002.  Crutches were provided to aid with walking.  No service separation examination is of record.

The Veteran stated in her July 2002 claim that a military physician put her on crutches and that she fell down stairs as a result of using them.  She noted having injured "all my right side."  She complained of right knee pain.

In an October 2002 statement, the Veteran indicated the left side of her waist is higher than the right.  

A VA joints examination was performed in November 2002.  The Veteran reiterated that she fell down stairs while using crutches during service and had trauma to her hips and knees as a result.  She did not complain of any right hip or right knee symptomatology.  No physical assessment of these body parts therefore was performed, and no conditions affecting them were diagnosed.

Dr. C.R. noted in a March 2004 letter that the Veteran has asymmetry of the pelvis.

In May 2004, a scanogram conducted by Dr. J.R. was essentially normal and demonstrated no significant leg length discrepancy.

The Veteran asserted in her September 2004 Appeal to Board (VA Form 9) that her right hip pain is due to her back condition.

Similar to Dr. C.R., Dr. F.S. mentioned in a February 2005 letter that the Veteran has asymmetry of the pelvis.

In a June 2005 statement, the Veteran noted that her right knee disability was a result of an injury suffered in basic training.

Reported by the Veteran in a March 2007 statement is that she had left knee pain during service and later developed right knee pain.

VA treatment records, which are dated from early 2004 to late 2008, generally reveal the Veteran's frequent reports of right hip pain and right knee pain, to include such pain referred from the back, as well as right knee tenderness and discomfort and locking, buckling, giving way, and "floppiness" which has caused her to fall.  These records also generally reveal some findings of tenderness to palpation, elevation of the right hip, and decreased range of motion regarding the hip.  Finally, they generally reveal a diagnosis of right hip pain and suspicion of fibromyalgia/unexplained symptoms of musculoskeletal nature.


Particular VA treatment records additionally reflect the following.  March 2004 X-rays of the hips were negative.  The Veteran's report that she fell down stairs during service in 2002 as a result of being placed on crutches due to her feet was set forth in March 2004, June 2004, and April 2006.  Her report of family thereafter noticing that her waist was twisted also was set forth in March and June 2004.  Further set forth in March 2004 as well as in April 2004 was that the Veteran's right hip pain "may be due to stress fracture, piriformis syndrome, [sacroiliac] joint syndrome or referred from back disc disorder, muscles and lig[ament] stress."

The Board's January 2007 remand directed that a VA examination concerning the Veteran's right hip disability and right knee disability be undertaken.  The medical examiner who conducted this examination was directed to "determine whether it is at least as likely as not (50 percent probability or more) that any such disability is the result of disease or injury incurred or aggravated during service, to specifically include the in-service fall while on crutches as reported by the Veteran."

2008 treatment records from Dr. D.S., which are somewhat illegible, reference problems with the Veteran's hips and knees.  These records also contain her complaint of knee problems.  

A VA joints examination was performed in April 2009.  The Veteran reported hurting her right hip and right knee during service.  Upon physical assessment, an antalgic gait was noted due to limping from the right leg.  There was tenderness in the right hip and right knee.  Right hip range of motion was full but painful.  Right knee range of motion was full and without pain.  Instability of this knee was not present.  The March 2004 hip X-rays were noted.  "Right hip pain (trocanteric bursitis)" and "right knee pain patellar tendinitis" were diagnosed.  The medical examiner opined that these conditions are less likely than not related to service because they were not diagnosed during service and there was no evidence of treatment for them during service.  

In a statement dated in April 2009 and received by VA in May 2009, the Veteran described knee problems since 1999.

A VA joints examination addendum was created in May 2009.  The examiner indicated that the previous opinion had not changed after review of new evidence.  Specifically, it was noted that there was no evidence of in-service injuries affecting the right hip or right knee.

Given the above, the Board finds that the April 2009 VA joints examination and addendum thereto does not permit the performance of a fully informed evaluation regarding the issues of entitlement to service connection for a right hip disability and for a right knee disability.  The following reasons, which includes noncompliance with the Board's January 2007 remand, leading to this finding are notable.

The examiner rendered negative etiology opinions for both the Veteran's diagnosed right hip condition and her diagnosed right knee condition, concluding that neither was related to her service.  Yet the medical examiner did not provide any determination on whether there is a relationship between one or both of these conditions and any of her service-connected disabilities.  Of particular note in this regard, the Veteran alleged a relationship between her back which was service-connected herein and her right hip before the examination took place.  VA treatment records dated prior to the examination posited several causes for her right hip symptoms, one of which was "referred from back disc disorder."  Also of note is that the Veteran is service-connected for two other musculoskeletal disabilities in addition to her back, right and for left plantar fasciitis.  Complete etiology opinions from a physician are needed because the Board is prohibited from rendering its own opinion on a medical question such as etiology.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Noted by the examiner as the reason for the negative etiology opinions that were rendered was that "right hip pain (trocanteric bursitis)" and "right knee pain patellar tendinitis" were not diagnosed during service and were not treated during service.  Also noted by the examiner was that there was no evidence of in-service injuries affecting the right hip or right knee.  Service treatment records indeed are silent with respect to the right hip.  With respect to the right knee, however, these records reflect numerous complaints made by the Veteran and a diagnosis of ITBS.  Her lay statements concerning an in-service fall down stairs, with resultant injuries on the entire right side of her body further were found to be competent and credible above.  The Board's January 2007 remand directed this fall to be considered, but no mention of it was made by the examiner.  From all this it follows that the examiner's findings were inaccurate for both the right hip and the right knee.  This suggests that the claims file was not thoroughly reviewed as required.  Stefl and Ardison v. Brown, 6 Vet. App. 405 (1994), indeed mandate that a medical examination be based upon consideration of the Veteran's medical history.

To cure the aforementioned deficiencies with the April 2009 VA joints examination, another examination complete with an opinion must be scheduled.  A remand is necessary so that arrangements for this development can be made.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by her during the course of this remand.

2.  Following completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination regarding any right hip disability and/or right knee disability found to be present.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of her relevant symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine as to the diagnosis of any existing right hip and/or right knee disability.  For each such disorder diagnosed, the medical examiner then shall opine with respect to nexus as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder:  (i) was incurred in or is a result of the Veteran's service, to include (a) an in-service fall down stairs for both the right knee and right hip and (b) for the right knee, her documented in-service knee problems, or (ii) was caused or aggravated by any of her service-connected disabilities, including but not limited to right plantar fasciitis, left plantar fasciitis, and a low back disability (for which service connection is awarded above herein).  A complete rationale with specific comment on the pertinent medical and lay evidence of record, both concurring and conflicting, shall be provided for each diagnosis and etiology opinion.  Each of the above actions shall be documented in an examination report.

3.  Finally, readjudicate the issues of entitlement to service connection for a right hip disability and for a right knee disability.  If either of these benefits sought is not granted, the Veteran and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


